
	
		I
		112th CONGRESS
		2d Session
		H. R. 4270
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Ms. Hochul (for
			 herself, Mr. Griffith of Virginia, and
			 Mrs. Noem) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 39, United States Code, to suspend bonus
		  authority with respect to the Postmaster General and certain other postal
		  officials in any year in which a postal retail facility or mail processing
		  facility is closed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Executive Accountability
			 Act.
		2.Restriction on
			 bonus authoritySection 404(d)
			 of title 39, United States Code, is amended by adding at the end the following:
			
				(7)Restriction on bonus
				authority
					(A)In generalNo bonus or
				other reward may, under authority of section 3686 or any other provision of
				law, be made to the Postmaster General or any other officer of the Postal
				Service in a senior executive position in any year in which any postal retail
				facility or mail processing facility is closed.
					(B)DefinitionsFor
				purposes of this paragraph—
						(i)the term postal retail
				facility means a post office, post office branch, post office classified
				station, or other facility which is operated by the Postal Service, and the
				primary function of which is to provide retail postal services; and
						(ii)the term mail processing
				facility means a processing and distribution center, processing and
				distribution facility, network distribution center, or other facility which is
				operated by the Postal Service, and the primary function of which is to sort
				and process mail.
						.
		3.Cap on executive
			 pay
			(a)In
			 generalSubsections (b) and
			 (c) of section 3686 of title 39, United States Code, are repealed.
			(b)Conforming
			 amendmentSection 3686(d) of such title is amended by striking
			 period which would not have been allowable but for the provisions of
			 subsection (b) or (c);  and inserting period;.
			
